People v Butler (2021 NY Slip Op 04336)





People v Butler


2021 NY Slip Op 04336


Decided on July 9, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2021
MOTION NOS. (1107, 1112-1113/20) KA 06-02355, KA 17-01704 AND KA 17-
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, CURRAN, AND BANNISTER, JJ. (Filed July 9, 2021.) 


01705.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vCALVIN L. BUTLER, DEFENDANT-APPELLANT. (APPEAL NOS. 1-3.)

MEMORANDUM AND ORDER
Motion for reargument be and the same hereby is granted to the extent that, upon reargument, the memorandum and order in appeal No. 1, entered March 26, 2021 (192 AD3d 1701 [4th Dept 2021]), is amended by deleting the phrase "a sale that occurred" from the second sentence of the second paragraph of the memorandum and substituting the phrase "a planned sale that was scheduled to occur"; and deleting the phrase "drug sale" from the second sentence of the third paragraph of the memorandum and substituting the phrase "plan for a drug sale."